DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “160” found in at least figs. 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “consecutive ones of the attachment points of a cooling ribbon are arranged at different interspaces” found in at least claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2015/0122465 A1).

Re. claims 1, and 16- 18: Mori discloses a fluid channel for a power semiconductor module, the fluid channel comprising:

a plurality of cooling elements (25) arranged on a second side (bottom side) of the die carrier opposite the first side; and (see fig. 2-5; para. 0028-0031)
a channel wall (20f) arranged opposite the second side of the die carrier and forming a cavity, (see fig. 2; para. 0016, 0027)
wherein the cooling elements are arranged in the cavity,
wherein the cooling elements are attached to the die carrier at attachment points (tops and bottoms of 25), (see fig. 3, 6)
wherein a majority of the attachment points are positioned vertically in alignment with the positions of the semiconductor dies. (see fig. 1)

Re. claims 2 and 19: Mori discloses wherein the cooling elements (25) are arranged predominantly in a center region (all are in the center and none are on the left or right) of the cavity. (see fig. 3-5)

Re. claim 3: Mori discloses wherein the attachment points (tops and bottoms of 25) are arranged in a like pattern (array like pattern) within an outline of each semiconductor die position. (see fig. 1, 2)

Re. claim 4: Mori discloses wherein at least 50% of all of the attachment points (tops and bottoms of 25) are arranged within outlines of the semiconductor die positions (within outlines of 50-53). (see fig. 1)

Re. claim 5: Mori discloses wherein the cooling elements (25) are arranged in rows perpendicular to a direction of fluid flow (arranged in rows and columns), and wherein the attachment points of consecutive rows (adjacent rows are offset) are offset to the side. (see fig. 1, 3-5)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Dias et al. (US 2008/0073061 A1).

Re. claims 7 and 10: Mori fails to disclose:
wherein the channel wall is structured such that a first height of the cavity is greater than a second height of the cavity, wherein the first height is the height of a center region of the cavity and the second height is the height of a fringe region of the cavity; and
wherein the second height is no more than 50% of the first height.
However, Dias discloses:
a die carrier (500) configured to carry a semiconductor die (602) on a first side (bottom side); (see fig. 5-8)
a plurality of cooling elements (506) arranged on a second side (top side) of the die carrier opposite the first side; and (see fig. 5-8; para. 0025-0028)
a channel wall (508) arranged opposite the second side of the die carrier and forming a cavity (502), (see fig. 5-8; para. 0025-0028)
wherein the channel wall is structured such that a first height (left height of 408) of the cavity is greater than a second height of the cavity (right height of 408), wherein the first height is the height of a center region of the cavity and the second height is the height of a fringe region of the cavity. (see fig. 4; para. 0023-0024)
wherein the second height is no more than 50% of the first height.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel wall of Mori with a first and second height of the cavity as taught by Dias. One of ordinary skill would have been motivated to do this in order to change the heat flux (412) of different portions of the device. (see Dias fig. 4; para. 0023-0024)


Re. claim 14:  Mori discloses a fluid channel for a power semiconductor module, the fluid channel comprising:
a die carrier (20e) configured to carry a plurality of semiconductor dies (50-53) on a first side (top side); (see fig. 2; para. 0016-0019)
a plurality of cooling elements (25) arranged on a second side (bottom side) of the die carrier opposite the first side; and (see fig. 2-5; para. 0028-0031)
a channel wall (20f) arranged opposite the second side of the die carrier and forming a cavity, (see fig. 2; para. 0016, 0027)
wherein the cooling elements are arranged in the cavity,
wherein the cooling elements are attached to the die carrier at attachment points (tops and bottoms of 25), (see fig. 3, 6)
wherein a majority of the attachment points are positioned vertically in alignment with the positions of the semiconductor dies. (see fig. 1)
Mori fails to disclose:
wherein a height profile of the cavity is configured such that a flow velocity along the fluid channel is greater in the fringe region than in the center region.
However, Dias discloses:
wherein a height profile of the cavity (less area above section 302 for fluid flow and greater area above section 314 for fluid flow) is configured such that a flow velocity along the fluid channel is greater in the fringe region than in the center region. (this difference in heights and areas would have resulted in the claimed flow velocities) (see fig. 3-4; para. 0022-0025)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel wall of Mori with a first and second height of the cavity as taught by Dias. One of ordinary skill would have been motivated to do this in order to change the heat flux (412) of different portions of the device. (see Dias fig. 4; para. 0023-0024)

Re. claim 15: Mori discloses
wherein the cooling elements are arranged in rows (arranged in rows and columns), and wherein each row is arranged directly under at least one semiconductor die position. (see fig. 1, 3-5)

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Mori et al. (US 2011/0094722 A1).

Re. claims 11-13: Mori ‘465 fails to disclose:
wherein the cooling elements comprise loops with different loop heights,
wherein different ones of the cooling elements comprise different ribbon widths; and
wherein consecutive ones of the attachment points of a cooling ribbon are arranged at different interspaces.
However, Mori ‘722 teaches:
cooling elements (18) comprise loops with different loop heights, (see fig. 4) 
wherein different ones of the cooling elements comprise different ribbon widths; and (see fig. 4-6; para. 0017, 0038)
wherein consecutive ones of the attachment points of a cooling ribbon are arranged at different interspaces(P1, P2 are different). (see fig. 4, 5; para. 0004, 0040, 0052)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cooling elements of Mori ‘465 in the shapes disclosed by Mori ‘722. One of ordinary skill would have been motivated to do this in order to increase heat transmission. (Mori ‘722 para. 0017)

Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re. claim 8: the limitations of “no more than 50% of the cavity is comprised of the center region and the remaining part of the cavity is comprised of the fringe region” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to make the cavity less than or equal to 50% of the center region because it would have significantly reduced the thermal transfer directly under the dies.

Re. claim 9: the limitations of “wherein the channel wall comprises a gradual transition between the first height and the second height” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill would not have been motivated to smooth out the abrupt change of heights taught by Dias because smoother, laminar flow of fluid results in less thermal transfer than a turbulent flow which would be caused by the sharp corners taught by Dias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 5,375 655) discloses a series of loop heat transfer structures. Furman et al. (US 7,288,840 B2) discloses a cooling structure comprising a plurality of ribbons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835